Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES THAT INSIGHTEC ANNOUNCES THAT ADDITIONAL BCBS PLANS HAVE PUBLISHED POSITIVE COVERAGE POLICIES FOR MRgFUS TREATMENTS IN THE TREATMENT OF PAINPALLIATION FOR BONE METASTASES Tel Aviv, Israel, July 14, 2015, Elbit Imaging Ltd. (TASE, NASDAQ: EMITF) ("Elbit" or the "Company") announced today following the Company's announcements dated October 5, 2014 and April 15, 2015 thatit was informed by InSightec Ltd. ("InSightec"), that Blue Cross Blue Shield of Massachusetts, Blue Cross Blue Shield of Mississippi, Wellmark Blue Cross Blue Shield, Blue Cross of Idaho and Blue Cross Blue Shield of Arizona have published updates to their Magnetic Resonance Imaging-guided Focused Ultrasound (MRgFUS) coverage policy and are now providing benefits for INSIGHTEC’s ExAblate® procedure as a treatment option that is FDA-approved for patients suffering from pain associated with bone metastases. InSightec estimates that such favorable policy update will make available to the members of Blue Cross Blue Shield of Massachusetts, Blue Cross Blue Shield of Mississippi, Wellmark Blue Cross Blue Shield, Blue Cross of Idaho and Blue Cross Blue Shield of Arizona, treatments for painful bone metastases using InSightec's ExAblate® procedure as a treatment option cleared by the Food and Drug Administration (FDA). Blue Cross Blue Shield of Massachusetts, Blue Cross Blue Shield of Mississippi, Wellmark Blue Cross Blue Shield, Blue Cross of Idaho and Blue Cross Blue Shield of Arizona provide benefits to about 6.2 million members combined. The Company holds approximately 82.7% of the share capital of Elbit Medical Technologies Ltd. ("Elbit Medical") (TASE: EMTC-M) (on a fully diluted basis) which, in turn, holds approximately 29.6% of the share capital in InSightec (on a fully diluted basis). About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business:(i) Commercial centers - initiation, construction, and sale of commercial centers and other mixed-use property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India. In certain circumstances and depending on market conditions, the Group operates and manages commercial centers prior to their sale. (ii) Hotels - hotels operation and management. (iii) Medical industries and devices - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine. (iv) Residential projects - initiation, construction and sale of residential units or plots designated for residential located primarily in India. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” "would," “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2014, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact Ron Hadassi Chairman of the Board of Directors Tel: +972-3-608-6048 Fax: +972-3-608-6050 ron@elbitimaging.com -2-
